Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
See Applicants Arguments/Remarks.
Closest prior art(s) available include:
Agarawala 20190310761 which claims priority to U.S. Provisional Patent Application No. 62/654,962. Agarawala 20190310761 teaches having an anchor in a room with AR objects, and going to a second room where an anchor is placed and the AR objects from the first room are placed. However the provisional specification does not include the anchor or room information, and therefore does not have the 4/9/2018 priority date.
The found prior art teaches generating virtual environments, saving data, multiple anchors, and use in different locations. However, no prior art was found that specifically uses an anchor at a first location after content generation, then at a second location a second anchor is created to place saved content, in combination with the other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616